Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shaun Hawkinson on June 15, 2022.

The application has been amended as follows: 
In the Specification

[3] A lean-burn engine for improving fuel efficiency produces ammonia (NH3) while changing fuel injection conditions from a lean mode to a slightly rich mode so as to purify nitrogen oxide (NOx) passing through an ammonia production catalyst (APC) (i.e., a catalyst that stores produced NH3) in a lean mode using a selective catalytic reduction (SCR) catalyst. After the produced NH3 is stored in the APC, it is supplied to the SCR catalyst when necessary, thus producing a purifying reaction with NOx.  However, this is problematic in that carbon monoxide (CO) that is produced from a three-way catalyst (TWC) in the slightly rich mode and then introduced into the APC should be purified.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The amendment to paragraph [3] of the specification clarifies that the ammonia production catalyst (APC) merely stores produced ammonia and does not produce ammonia, and is in accordance with the specification as filed (see for example the last sentence of paragraph [3] which discloses that the produced ammonia is stored in the APC).
Claim 1 is allowable because the prior art, either alone or in combination, fails to disclose a lean-burn engine after-treatment system comprising a multiple catalyst bed including an ammonia production catalyst (APC) housing and an APC catalyst therein, a selective catalytic reduction (SCR) catalyst housing that surrounds the APC housing and includes a SCR catalyst therein, and a clean-up catalyst (CUC) housing that surrounds the SCR catalyst housing and includes a CUC catalyst therein; a first housing surrounding the multiple catalyst bed; a double pipe including a first pipe that is connected to a front end of the APC housing and a rear end of a three-way catalyst (TWC) housing, and a second pipe that surrounds the first pipe and is connected to the first housing; and an exhaust-gas flow unit connected to a rear end of the CUC housing, wherein at least one perforation is formed in inner and outer surfaces of the first pipe, inner and outer surfaces of the APC housing, inner and outer surfaces of the SCR catalyst housing, and an inner surface of the CUC housing as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746